 



Exhibit 10.1

THE SCOTTS COMPANY

EMPLOYEE STOCK PURCHASE PLAN

1.00 PURPOSE

      This Plan is intended to foster and promote the Company’s long-term
financial success and to increase shareholder value by [1] providing
Participants an opportunity to acquire an ownership interest in the Company and
[2] enabling the Company to attract and retain the services of outstanding
individuals upon whose judgment, interest and dedication the successful conduct
of the Company’s business is largely dependent.

2.00 DEFINITIONS

      When used in this Plan, the following terms will have the meanings given
to them in this section unless another meaning is expressly provided elsewhere
in this document or clearly required by the context. When applying these
definitions, the form of any term or word will include any of its other forms.

      Act. The Securities Exchange Act of 1934, as amended.

      Beneficiary. The person a Participant designates to receive (or exercise)
any Plan benefits (or rights) that are unpaid (or unexercised) when the
Participant dies. A Beneficiary may be designated only by following the
procedures described in Section 10.02; neither the Company nor the Committee is
required or permitted to infer a Beneficiary from any other source.

      Board. The Company’s Board of Directors.

      Change in Control. The occurrence of any of the following events:



        [1] Any “person,” including a “group” [as such terms are used in Act
§§13(d) and 14(d)(2), but excluding the Company, any of its Subsidiaries, any
employee benefit plan of the Company or any of its Subsidiaries or Hagedorn
Partnership, L.P. or any party related to Hagedorn Partnership, L.P. as
determined by the Committee] is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; or           [2] The adoption or authorization by
the shareholders of the Company of a definitive agreement or a series of related
agreements [a] for the merger or other business combination of the Company with
or into another entity in which the shareholders of the Company immediately
before the effective date of such merger or other business combination own less
than 50 percent of the voting power in such entity; or [b] for the sale or other
disposition of all or substantially all of the assets of the Company; or    
      [3] The adoption by the shareholders of the Company of a plan relating to
the liquidation or dissolution of the Company; or           [4] For any reason,
Hagedorn Partnership, L. P. or any party related to Hagedorn Partnership, L.P.
as determined by the Committee becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 49 percent of the combined voting power of the Company’s
then outstanding securities.

      Code. The Internal Revenue Code of 1986, as in effect on the Effective
Date or as amended or superseded after the Effective Date, and any regulations
and applicable rulings issued under the Code.

      Committee. The committee to which the Board delegates responsibility for
administering the Plan.

1



--------------------------------------------------------------------------------



 



      Company. The Scotts Company, an Ohio corporation and any successor to it.

      Custodial Account. The account established for each Participant to which
the Company transfers shares of Stock acquired under the Plan.

      Effective Date. The date the Plan is adopted by the Board.

      Eligible Employee. As of any Entry Date, any US-based regular full-time or
permanent part-time Employee who [1] has reached age 18, [2] is not a seasonal
employee (i.e., as determined by the Committee), [3] has been an Employee for at
least 15 days before the applicable Entry Date, [4] is employed by a Subsidiary
other than Smith & Hawken, Ltd. and [5] complies with Section 3.00 and other
Plan provisions.

      Employee. Any person who, on an applicable Entry Date, is a common law
employee of any Employer. A worker who is classified as other than a common law
employee but who is subsequently reclassified as a common law employee of an
Employer for any reason and on any basis will be treated as a common law
employee from the first Entry Date that begins after the date of that
determination and will not retroactively be reclassified as an Employee for any
purpose of this Plan.

      Employer. The Company and each Subsidiary employing an Eligible Employee.

      Entry Date. The first day of each Offering Period and the date that
Purchase Rights are granted under the Plan for the ensuing Offering Period.

      Fair Market Value. The value of one share of Stock on any relevant date,
determined under the following rules:



        [1] If the Stock is traded on an exchange, the reported “closing price”
on the relevant date, if it is a trading day, otherwise on the next trading day;
          [2] If the Stock is traded over-the-counter with no reported closing
price, the mean between the lowest bid and the highest asked prices on that
quotation system on the relevant date if it is a trading day, otherwise on the
next trading day; or           [3] If neither of the preceding apply, the fair
market value as determined by the Committee in good faith.

      Offering Period. The period during which payroll deductions will be
accumulated in Plan Accounts to fund the purchase of shares of Stock. Each
Offering Period will consist of one calendar month, unless a different period is
established by the Committee and announced to Eligible Employees before the
beginning of the Offering Period.

      Participant. Any Eligible Employee who complies with the conditions
described in Section 3.00 for the current Offering Period.

      Plan. The Scotts Company Employee Stock Purchase Plan. This program is not
intended to comply with Code §§422 or 423.

      Plan Account. The individual account established by the Committee for each
Participant and to which all amounts described in Section 3.01[1][a] are
credited until applied as described in Section 6.00.

      Purchase Date. The last day of each Offering Period and the date on which
shares of Stock are purchased in exchange for the Purchase Price.

      Purchase Price. The price that each Participant must pay to purchase
shares of Stock under this Plan but which may never be less than 90 percent of
the Fair Market Value of a share of Stock on each Purchase Date (or the first
trading day following the Purchase Date if the Purchase Date is not a trading
date).

      Purchase Right. The right to purchase shares of Stock subject to the terms
of the Plan.

      Stock. A common share, without par value, issued by the Company.

2



--------------------------------------------------------------------------------



 



      Subsidiary. Any corporation, partnership or other form of unincorporated
entity of which the Company owns, directly or indirectly, 50 percent or more of
the total combined voting power of all classes of stock, if the entity is a
corporation; or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity.

      Termination. Cessation of the employee-employer relationship between a
Participant and each Employer for any reason. Also, a Participant will be
treated as having Terminated on the date his or her employer is no longer an
Employer.

3.00 PARTICIPATION

      3.01 Enrollment.



        [1] Each Eligible Employee may become a Participant for any Offering
Period beginning after the date he or she complies with each of the following
conditions:



        [a] Authorizes the Employer to withhold a portion of his or her taxable
compensation. This authorization will be made under rules developed by the
Committee within the following limits: each authorization [i] must be stated in
whole dollars, [ii] may not authorize or result in authorization of a deduction
[A] less than the amount specified by the Committee (which may never be less
than $10.00 per pay period or [B] more than the amount specified by the
Committee (which may never be more than, in the aggregate, $24,000 for each Plan
Year), [iii] must be signed by the enrolling Eligible Employee and [iv]must be
delivered to the Committee within the period specified by the Committee.    
      [b] Complies with any other rules established by the Committee.



        [2] By enrolling in the Plan, each Participant will be deemed to have
[a]agreed to the terms of the Plan and [b] authorized the Employer to withhold
from his or her compensation [i] the amounts authorized under Section 3.01[1][a]
and [ii] any taxes and other amounts due in connection with any transaction
contemplated by the Plan.

      3.02 Duration of Election to Participate.

      Subject to the terms of the Plan:



        [1] Participants’ withholding elections will be implemented beginning
with the first payroll period ending in the Offering Period for which it is
filed and will remain in effect until revoked or changed under the rules
described in Section 3.02[2].           [2] A Participant who elects to
participate in the Plan for any Offering Period by complying with the rules
described in Section 3.01 may change or revoke that election for any subsequent
Offering Period but only by complying with the rules described in Section 3.01
as if the changed or revoked election were a new election. Any change to or
revocation of an earlier election will be effective as of the first day of the
first Offering Period beginning at least 15 calendar days after the revised
election is delivered to the Committee and will remain in effect until revoked
or changed under the rules described in this section.

      3.03 No Interest Paid. No interest will be paid with respect to any amount
credited to or held in any Plan Account.

4.00 ADMINISTRATION

      4.01 Committee Duties.



        [1] The Committee is responsible for administering the Plan and has all
powers appropriate and necessary to that purpose. Consistent with the Plan’s
objectives, the Committee may adopt, amend and rescind rules and regulations
relating to the Plan, to the extent appropriate to protect the

3



--------------------------------------------------------------------------------



 



  Company’s interests and has complete discretion to make all other decisions
necessary or advisable for the administration and interpretation of the Plan.
Any action by the Committee will be final, binding and conclusive for all
purposes and upon all persons. The Committee is granted all powers appropriate
and necessary to administer the Plan.           [2] Consistent with the terms of
the Plan, the Committee:



        [a] May exercise all discretion retained to it under the Plan;          
[b] Will Establish the number of shares of Stock that may be acquired during
each Offering Period if the number available during any Offering Period is less
than all remaining available shares determined under Section 5.02;           [c]
Develop and impose other terms and conditions it believes are appropriate and
necessary to implement the purposes of this Plan;           [d] Establish and
maintain a Plan Account for each Participant to which will be [i] credited with
amounts described in Section 3.01[1][a] and [ii] debited with all amounts
applied to purchase shares of Stock;           [e] Establish a Custodial Account
for each Participant which will be credited with shares of Stock until
distributed as provided in Section 7.00;           [f] Administer procedures
through which Eligible Employees may enroll in the Plan;           [g]
Disseminate information about the Plan to Eligible Employees; and           [h]
Apply all Plan rules and procedures.

      4.02 Delegation of Ministerial Duties. In its sole discretion, the
Committee may delegate any ministerial duties associated with the Plan to any
person (including employees) that it deems appropriate other than those duties
described in Section 4.01[a], [b] and [c].

      4.03 General Limit on Committee. Consistent with applicable law and Plan
terms, the Plan will be administered in a manner that extends equal rights and
privileges to all Participants.

5.00 OFFERING

      5.01 Right to Purchase. Subject to Sections 5.02, 5.03 and 6.00, the
number of shares of Stock that may be purchased during each Offering Period will
be established by the Committee before the beginning of each Offering Period.

      5.02 Number of Shares of Stock. Subject to Section 5.03, the aggregate
number of shares of Stock that may be purchased under the Plan is 150,000.

      5.03 Adjustment in Capitalization. If, after the Effective Date, there is
a Stock dividend or Stock split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares, or other similar
corporate change affecting Stock, the Committee will appropriately adjust [1]the
number of Purchase Rights that may or will be issued, [2] the aggregate number
of shares of Stock available under Section 5.02 or subject to outstanding
Purchase Rights (as well as any share-based limits imposed under this Plan), [3]
the respective Purchase Price, number of shares and other limitations applicable
to outstanding or subsequently issued Purchase Rights and [4] any other factors,
limits or terms affecting any outstanding or subsequently issued Purchase
Rights.

      5.04 Source of Stock. Shares of Stock to be purchased under the Plan may,
in the Committee’s discretion, be newly issued shares or treasury shares
previously acquired by the Company. Shares of authorized but unissued shares of
Stock may not be delivered under the Plan if the Purchase Price is less than the
par value of the Stock.

4



--------------------------------------------------------------------------------



 



6.00 PURCHASE OF SHARES

      6.01 Purchase.



        [1] Throughout each Offering Period, the Employer will withhold from
each Participant’s regular payroll the amount the Participant has elected under
Section 3.01[1][a]. These amounts will be held in the Participant’s Plan Account
until the Purchase Date.           [2] As of each Purchase Date and subject to
the Plan’s terms and limits, the value of each Participant’s Plan Account will
be divided by the Purchase Price established for that Offering Period and each
Participant will be deemed to have purchased the number of whole and fractional
shares of Stock produced by dividing the value of the Participant’s Plan Account
as of the Purchase Date by the Purchase Price. Simultaneously, the Participant’s
Plan Account will be charged for the amount of the purchase.

      6.02 Remaining Available Shares.



        [1] If application of the procedures described in Section 6.01 would
result in the purchase of a number of shares of Stock larger than the number of
shares of Stock offered during that Offering Period, the Committee will allocate
available shares of Stock among Participants and any cash remaining in
Participants’ Plan Accounts will be credited to the next Offering Period and,
subject to the terms of the Plan, applied along with additional amounts credited
to that Offering Period to purchase shares of Stock during that Offering Period
and at the Purchase Price established for that Offering Period.           [2] If
application of the procedures described in Section 6.01 would result in the
purchase of a number of shares of Stock less than the number of shares of Stock
made available for purchase for any Offering Period, the excess shares of Stock
will be available for purchase during any subsequent Offering Period.

      6.03 Delivery of Shares; Participants’ Custodial Accounts.



        [1] At or as promptly as practicable after the end of each Offering
Period, the Company will deliver the shares of Stock purchased by a Participant
during that Offering Period to the custodian for deposit into that Participant’s
Custodial Account.           [2] Unless the Committee decides otherwise, cash
dividends on any shares of Stock credited to a Participant’s Custodial Account
will be automatically reinvested in additional whole and fractional shares of
Stock unless the Participant has affirmatively elected to receive the dividend
in cash. All cash dividends credited to Participants’ Custodial Accounts will be
paid over by the Company to the custodian at the dividend payment date and all
cash dividends to be paid to a Participant in cash will be distributed at the
dividend payment date. Purchases of Stock for purposes of dividend reinvestment
will be made as promptly as practicable (but not more than 30 days) after a
dividend payment date. The custodian will make these purchases, as directed by
the Committee, either [a] in transactions on any securities exchange upon which
shares of Stock are traded, otherwise in the over-the-counter market, or in
negotiated transactions, or [b]directly from the Company at 100 percent of the
Fair Market Value of a share of Stock on the dividend payment date. These shares
will be distributed as provided in Section 7.00.           [3] Each
Participant’s Custodial Account will be credited with any shares of Stock
distributed as a dividend or distribution in respect of shares of Stock credited
to that Participant’s Custodial Account or in connection with a split of Stock
credited to that Participant’s Custodial Account           [4] As soon as
reasonably practicable after receipt, the custodian will sell any noncash
dividends (other than Stock) received with respect to any Stock held in a
Participant’s Custodial Account and apply the proceeds of that sale to purchase
additional shares of Stock in the manner described in Section 6.03[2]. After
this transaction is completed, the custodian will credit the purchased shares of

5



--------------------------------------------------------------------------------



 



  Stock to the Custodial Account to which was credited the Stock with respect to
which the noncash dividend was distributed.           [5] Each Participant will
be entitled to vote the number of shares of Stock credited to his or her
Custodial Account (including any fractional shares) on any matter as to which
the approval of the Company’s shareholders is sought. If a Participant does not
vote or grant a valid proxy with respect to shares credited to his or her
Custodial Account, those shares will be voted by the custodian in accordance
with any stock exchange or other rules governing the custodian in the voting of
shares held for customer accounts. Similar procedures will apply in the case of
any consent solicitation of Company shareholders.

7.00 TERMINATION/ DISTRIBUTION OF CUSTODIAL ACCOUNTS

      7.01 Effect of Termination on Election to Participate.

      A Participant who Terminates will be deemed to have withdrawn from the
Plan, and all cash amounts credited to his or her Plan Account for the Offering
Period during which the Termination occurs will be returned to the Participant
or, if appropriate, to his or her Beneficiary and no shares of Stock will be
purchased for that Participant for the Offering Period during which he or she
Terminates.

      7.02 Distribution of Custodial Accounts.



        [1] Subject to Section 8.00, no later than the earlier of [a] 12 full
calendar months beginning after the end of each Offering Period or [b] the date
the Participant Terminates for any reason, all whole shares of Stock and cash
held in his or her Custodial Account will be distributed to the Participant or
transferred as the Participant elects and any fractional shares of Stock held in
a Custodial Account will be converted to cash equal to the Fair Market Value of
the fractional share on the Termination date.           [2] Shares of Stock held
in Custodial Accounts that are to be distributed to a former Participant will be
distributed in one or more certificates for whole shares issued in the name of
and delivered to the Participant.           [3] Custodial Accounts that are to
be transferred to a broker-dealer or financial institution that maintains an
account for the Participant will be transferred in one or more certificates for
whole shares, and cash in lieu of fractional shares will be paid directly to the
former Participant as determined under Section 7.02[1].           [4] Any
Participant that wants to withdraw or transfer shares of Stock must give
instructions to the custodian in a form and manner that complies with rules
prescribed by the Committee and the custodian.

8.00 MERGER, CONSOLIDATION OR SIMILAR EVENT

      If the Company undergoes a Change in Control, all shares of Stock and cash
held in each Participant’s Custodial Account will be made available under
procedures developed by the Custodian and the Committee.

9.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

      9.01 Amendment, Modification, Termination of Plan. The Plan will
automatically terminate after all available shares have been sold. Also, the
Board may terminate, suspend or amend the Plan at any time without shareholder
approval except to the extent that shareholder approval is required to satisfy
applicable requirements imposed by [1] Rule 16b-3 under the Act, or any
successor rule or regulation, [2] applicable requirements of the Code or [3] any
securities exchange, market or other quotation system on or through on which the
Company’s securities are listed or traded. Also, no Plan amendment may

6



--------------------------------------------------------------------------------



 



[4] result in the loss of a Committee member’s status as a “non-employee
director” as defined in Rule 16b-3 under the Act, or any successor rule or
regulation, with respect to any employee benefit plan of the Company, [5] cause
the Plan to fail to meet requirements imposed by Rule 16b-3 or [6] without the
consent of the affected Member adversely affect any Purchase Right issued before
the amendment, modification or termination. However, nothing in this section
will restrict the Committee’s right to exercise the discretion retained in
Section 4.00.

      9.02 Effect of Plan Termination.



        [1] If the Plan is terminated effective on a day other than the last day
of any Offering Period, the Offering Period during which the Plan is terminated
also will end on the same day. Any cash balances held in Plan Accounts and
Custodial Accounts when the Plan is terminated will be repaid by check or cash
to the Participant for whom the Plan Account was established, and no additional
shares of Stock will be sold through this Plan for that Offering Period. All
shares of Stock held in Custodial Accounts will be distributed following the
procedures described in Section 7.02.           [2] If the plan is terminated as
of the last day of any Offering Period, the Committee will apply the terms of
the Plan through the end of that Offering Period. However, no further shares of
Stock will be offered under this Plan for any subsequent Offering Period and all
shares of Stock the held in Custodial Accounts will be distributed following the
procedures described in Section 7.02.

10.00 MISCELLANEOUS

      10.01 Restriction on Transfers. No right or benefit under the Plan may be
transferred, assigned, alienated, pledged or otherwise disposed of in any way by
a Participant. All rights and benefits under the Plan may be exercised during
the Participant’s lifetime only by the Participant.

      10.02 Beneficiary Designation. Each Participant may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive any
Plan benefits that are unpaid at the Participant’s death. Each designation made
will revoke all earlier designations made by the same Participant, must be made
on a form prescribed by the Committee and will be effective only when filed in
writing with the Committee. If a Participant has not made an effective
Beneficiary designation, the deceased Participant’s Beneficiary will be his or
her surviving spouse or, if there is no surviving spouse, the deceased
Participant’s estate. The identity of a Participant’s designated Beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.

      10.03 No Guarantee of Employment or Participation. Nothing in the Plan may
be construed as:



        [1] Interfering with or limiting the right of any Employer to terminate
any Participant’s employment at any time; or           [2] Conferring on any
Participant or Employee any right to continue as an Employee.

      10.04 Tax Requirements and Notification. Each Participant is solely
responsible for satisfying local, state and federal tax requirements associated
with any taxable amount received from or associated with his or her
participation in the Plan. The Employer will withhold required taxes in the same
manner and for the same taxing jurisdiction as it withholds taxes from
Participants’ other compensation.

      10.05 Indemnification. Each individual who is or was a member of the
Committee or of the Board will be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be made a party or in
which he or she may be involved by reason of any action taken or failure to take
action under the Plan as a Committee member and against and from any and all
amounts paid, with the Company’s approval, by him or her in settlement of any
matter related to or arising from the Plan as a Committee member or paid by him
or her in satisfaction of any judgment in any action, suit or proceeding
relating to or arising from the Plan against

7



--------------------------------------------------------------------------------



 



him or her as a Committee member, but only if he or she gives the Company an
opportunity, at its own expense, to handle and defend the matter before he or
she undertakes to handle and defend it in his or her own behalf. The right of
indemnification described in this section is not exclusive and is independent of
any other rights of indemnification to which the individual may be entitled
under the Company’s organizational documents, by contract, as a matter of law or
otherwise. The foregoing right of indemnification is not exclusive and is
independent of any other rights of indemnification to which the person may be
entitled under the Company’s organizational documents, by contract, as a matter
of law or otherwise.

      10.06 No Limitation on Compensation. Nothing in the Plan is to be
construed to limit the right of the Company to establish other plans or to pay
compensation to its employees or directors, in cash or property, in a manner not
expressly authorized under the Plan.

      10.07 Requirements of Law. The availability of Purchase Rights and the
issuance of shares of Stock will be subject to all applicable laws, rules and
regulations and to all required approvals of any governmental agencies or
national securities exchange, market or other quotation system. Also, no shares
of Stock will be sold under the Plan unless the Company is satisfied that the
issuance of those shares of Stock will comply with applicable federal and state
securities laws. Certificates for shares of Stock delivered under the Plan may
be subject to any stock transfer orders and other restrictions that the
Committee believes to be advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
other recognized market or quotation system upon which the Stock is then listed
or traded, or any other applicable federal or state securities law. The
Committee may cause a legend or legends to be placed on any certificates issued
under the Plan to make appropriate reference to restrictions within the scope of
this section.

      10.08 Use of Funds. All amounts credited to and held in Plan Accounts may
be used by the Company for any corporate purpose and the Company is not required
to segregate Plan Accounts from its general assets.

      10.09 Expenses. Except as otherwise provided in this section and the Plan,
costs and expenses incurred in the administration of the Plan and maintenance of
Plan Accounts will be paid by the Company, including the custodian’s annual fees
and any brokerage fees and commissions arising in connection with the purchase
of shares of Stock upon reinvestment of dividends and distributions. In no
circumstance will the Company pay any brokerage fees and commissions arising in
connection with the sale of shares of Stock acquired under the Plan by any
Participant.

      10.10 Governing Law. The Plan and all related agreements will be construed
in accordance with and governed by the laws (other than laws governing conflicts
of laws) of the United States and of the State of Ohio.

      10.11 No Impact on Benefits. The right to purchase shares of Stock under
this Plan is an incentive designed to promote the objectives described in
Section 1.00 and are not to be treated as compensation for purposes of
calculating a Participant’s rights under any employee benefit plan.

8